Title: To Thomas Jefferson from J. Phillipe Reibelt, 19 June 1806
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                        
                            
                                Aimable et Venerable Chef et protecteur des hommes a principes
                            et sentimens liberaux!
                            Nouv. Orleans le 19 Juin 1806.
                        
                        Je viens d’apprendre dans une societè des Espagnols, qui par la Chaleur de la Conversation ont oubliès, que
                            je me trouvois parmi eux—tous des hommes de la premiere distinction, que le Gouverneur Folke a Pensacola est fermement
                            resolû de ne jamais executer les ordres de sa Cour pour la remise des Florides aux Etats Unis, a moins, que cette Cour en
                            obtienne en echange la rive droite du Missisippi. Je le regarde comme devoir de bon Citoyen, de Vous en instruire.
                        Mon fils, que j’ai pris avec Moi et qui est infiniment attachè a sa Mere—a—parcequ’il voit, que sa Mere ne
                            vient pas, et que Nous restons absolument sans Nouvelles d’elle—un desir si ardent apres elle, que des Medecins craignent
                            avec Moi, qu’il en tombe malade, et qu’il en meurt particulierement dans la saison Chaude et de la fievre jaune.
                        Le Gouverneur m’a dit, que Vous lui avez parlè dans les termes les plus gracieux de Moi dans une Lettre du 30
                            Avril. Agreez en les plus sinceres et profondes remercimens —(les 3 objets les plus precieux, que possede en ce Moment—sont Votre Affection paternelle, mon epouse et mes enfans—) et soyez, je Vous conjure, persuadè, que je ne cède a personne
                            dans mes sentimens d’admiration, de Veneration et d’attachement filial pour Vous—premier de tous les hommes, que je n’ai
                            jamais rencontrè!
                        
                            Reibelt.
                            
                        
                        
                            Si Madame et Monsieur Randolph pour les quels je porte un respect bien intime sont avec Vous, je Vous
                                prie de leur offrir mes homages — o! que cette Dame et ses enfans me sont chers par le Motif, que le sang de Thomas
                                Jefferson coule dans leurs venes!
                        
                    